Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.


Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see instant spec [0005]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 12, Applicant recites “the outlet side end of the gas heating pipe is open in an axial direction of the chamber toward a first side of the chamber that is opposite to a second side of the chamber where the cold spray nozzle is provided” and while the drawings would support the outlet side end of the gas heating pipe being open in an axial direction of the chamber, the specification as originally filed does not expressly teach or suggest “the gas heating pipe is open,…toward a first side of the chamber that is opposite to a second side of the chamber where the cold spray nozzle is provided”.  (Note: from Fig. 1, the gas heating pipe (22) appears open at a portion of the chamber adjacent a raw material powder outlet port (27) on a side of the chamber adjacent a throat portion of the nozzle (30)). 

Claim Rejections - 35 USC § 112(b)
Claims 1, 4, 5, 7, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Applicant sets forth a preamble to a cold spray gun, however, the body of the claim does not reflect structural elements which would form and function as the cold spray gun having supersonic flow as set forth from the preamble.  The omitted structural elements include a nozzle configured for supersonic flow, a raw powder feed nozzle, and working gas line inlet.  (Provided 

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma et al (WO-2011/052751; also equivalent to JP2011-094201) in view of Kurisu et al (JP2007-146281) and Stoesling (US 2,101,922; newly applied).

Fukanuma provides a cold spray gun comprising a heater housing or chamber [0039], the heater housing being insulated chamber [0045] containing working gas (2) to be delivered downstream to a main body or chamber (12) integral with a nozzle; wherein a gas heating pipe comprising at least one heating [resistor] coil provided to effect resistance heating by being energized in the chamber and the working gas flowing into the interior of the gas heating pipe is heated (see [0018, 0033-0034, 0039, 0045]; see Figs. 1 and 4-6). Fukanuma is silent concerning the gas heating pipe arranged inside the main body chamber of the nozzle and the gas heating pipe being opened in the main body chamber at a working gas outlet side end of the chamber.  However, it was known in the art before the effective filing date of the invention to provide the gas heating pipe arranged inside the main body chamber integral with the nozzle as the gas heating pipe being closer to the nozzle outlet would lessen the gas flow path footprint thus enhancing maintenance of desired heated temperature of gas in proximity to the nozzle outlet as 
Regarding claim 4, the cold spray gun as defined by the combination above would provide the gas heating pipe held in the main chamber using insulating part as Fukanuma recognizes use of insulation [0045], and a working gas outlet side end arranged adjacent to the main chamber inner wall.

Regarding claim 7, the cold spray gun as defined by the combined teachings would provide the gas heating pipe held in the main chamber using insulating part as Fukanuma recognizes use of insulation [0045], and a working gas outlet side end arranged adjacent to the main chamber inner wall.
Regarding claim 10, the cold spray gun as defined by the combined teachings would provide for the instantly claimed cold spray apparatus.
Regarding claim 12, outlet side end of the gas heating pipe of the cold spray gun as defined by the combination above would provide for the gas heating pipe to be open in an axial direction of the main body chamber toward a side of the chamber in communication and prior a nozzle outlet. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth the state of the art with respect to a sprayer having an induction heating coil for heating supplied material to the nozzle of the sprayer:  Miyamoto et al (US 6,913,207).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/LAURA EDWARDS/Primary Examiner
Art Unit 1717                                                                                                                                                                                                        
le
9/2/2021